PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,072,147
Issue Date: July 27, 2021
Application No. 17/202,812
Filing or 371(c) Date: March 16, 2021
Attorney Docket No. GAINJ 100
For STRUCTUAL MEMBER CONSISTING OF DISSIMILAR POLYMER MATERIALS

:
:
:
:	DECISION ON PETITION
:
:
:



This is a Notice regarding the request for acceptance of a fee deficiency submission under 37 CFR 1.29(k) filed May 4, 2021. 

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989). Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.29(k) is ACCEPTED. Accordingly, status as a micro entity has been removed and any future fee(s) submitted must be paid as a small entity.

Telephone inquiries related to this communication should be directed to undersigned at (571) 272-1642.


/APRIL M WISE/Paralegal Specialist, Office of Petitions